Title: To John Adams from United States House of Representatives, 2 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 2, 1791
				
				The House of Representatives insist on their amendments to the bill sent from the Senate for concurrence, entitled “An act concerning consuls and vice consuls.”They have passed the bill, entitled “An act making further provision for the collection of duties by law imposed on teas, and to prolong the term for the payment of the duties on wines,” in which they desire the concurrence of the Senate.”
				
					
				
				
			